Citation Nr: 0434301	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  98-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cancer of the tongue 
and lymph nodes of the neck.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active duty service from August 1958 to 
August 1961, and from September 1961 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which denied reopening the veteran's 
claim for service connection for cancer of the tongue and 
neck.

By a Board decision dated April 2001, it was found that the 
veteran had presented new and material evidence to reopen his 
claim for service connection for cancer of the tongue and 
lymph nodes of the neck.


FINDINGS OF FACT

1.  The record includes medical and lay statements that the 
veteran likely acquired nicotine dependence during military 
service.

2.  The record includes medical opinions that that nicotine 
dependence caused the veteran's cancer of the tongue and 
lymph nodes of the neck.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, nicotine dependence was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5197 (West 2003); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.303, and 3.326 (2004).

2.  Cancer of the tongue and lymph nodes of the neck were 
proximately due to or the result of nicotine dependence.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2003); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for cancer during 
service or within one year of separation from service.  There 
is no indication in the veteran's service medical records of 
his smoking.

Records from Virginia Beach General Hospital dated February 
1991 indicated that the veteran was seen with a non-healing 
lesion of the lesion of the anterior lateral right oral 
tongue and biopsy proven to be squamous cell carcinoma.  The 
veteran underwent wide local excision of the T1 squamous 
carcinoma over the oral tongue approximately two weeks prior.  
In September 1991, the veteran was found to have metastatic 
squamous cell carcinoma to the right neck.  A right modified 
radical neck dissection was done.  

A letter from R.B.A., M.D., dated in August 1993 indicated 
that the veteran had been followed since February 1991.  At 
that time, the physician noted, he was initially diagnosed 
with squamous carcinoma of the oral tongue.  He underwent 
surgery then and, subsequently developed metastatic disease 
to both cervical lymphatic chains.  He underwent bilateral 
radical neck dissection in an attempt to control the disease 
here.  It was noted that the veteran was currently in 
remission and showed no signs of any recurrent squamous 
carcinoma in the original site, regional lymph nodes or 
chest.  

A letter dated December 1997 from R.B.A., M.D., indicated 
that he diagnosed the veteran with squamous carcinoma of the 
tongue in 1991.  He was treated initially for that and had 
two incidences of metastatic cancer to the lymph nodes of the 
neck, which had been treated with surgery and radiation.  The 
examiner indicated that he was not aware of any association 
of squamous cell carcinoma with Agent Orange exposure.  
Typically, squamous cell carcinoma of the oral cavity and 
tongue were more associated with nicotine and alcohol 
exposure.  

In a statement dated January 1998, the veteran indicated that 
he did not smoke when he entered the service as a teenager in 
August 1958.  He indicated that he started smoking as a 
result of cigarettes in "C" rations.  He stated that he 
continued to smoke until 1972 when he was told he had high 
blood pressure and placed on medication.  The veteran 
reported that he was told by the military physician to stop 
smoking.

A letter dated February 1997 from D.A.K., M.D., from Eastern 
Virginia Medical School indicated that the veteran was 
treated with surgery and radiation for his carcinoma of the 
oral tongue ending in April of 1993.  The physician indicated 
that the veteran was exposed to Agent Orange while in Vietnam 
and also smoked cigarettes up until 1972.  She indicated 
while Agent Orange was thought to be carcinogenic, there was 
no definite evidence that it was a causative factor of the 
veteran's tongue carcinoma.  She stated that on the other 
hand, it was well accepted that cigarette smoking was a 
factor in cancers of the aero-digestive tract to include the 
oral cavity, as was the case with the veteran.

Statements from the veteran's wife and sister dated in March 
1998 indicated that the veteran's wife was married to the 
veteran since 1964 and that he smoked until he was advised to 
do so by a military doctor after the veteran was diagnosed 
with hypertension in 1972.  The veteran's sister indicated 
that he did not smoke prior to joining the Army in 1958.  She 
noted that when he would come home on leave he would smoke 
and then later he quit smoking on advice from his doctor 
after learning he had high blood pressure.

A May 1998 report from Virginia Beach General Hospital 
indicated that the veteran had been followed for 6 years, 
status post bilateral radical neck dissection and resection 
of a tongue carcinoma on the right side.  It was noted that 
he presented with an early suspicious lesion of the left 
lateral posterior tongue, biopsy proven squamous carcinoma.  
The veteran underwent a direct laryngoscopy, cervical 
esophagoscopy, and wide local excision of carcinoma of tongue 
with primary closure.  

At his July 2002 VA examination, it was noted that the 
veteran had 4 surgeries and one course of radiation for 
tongue cancer.  His last surgery was for recurrence with 
lymph node resection.  The veteran complained of pain with 
movement and decreased strength in his neck.  The examiner 
noted that the trapezius muscles had been resected 
bilaterally.  The impression included: post surgical changes 
in the left side of the neck; degenerative changes, disc 
space and bilateral foraminal narrowing at C6-7, left sided 
foraminal narrowing at C5-6.  It was noted that scars were 
the result of four surgeries on the neck for tongue cancer 
with lymph node involvement.  Added to the diagnoses were 
decreased saliva production and pain with neck movement.

The RO requested that a VA physician render an opinion as to 
whether it was as least as likely as not that the veteran's 
smoking in service caused his cancer of the tongue and lymph 
nodes in the neck.  An opinion dated July 2002 from a VA 
physician indicated that smoking cigarettes was a well-
defined risk factor for aero digestive cancers (including 
tongue).

This physician was again asked to be more definitive as to 
his opinion.  In November 2002, the physician indicated that 
he stated before that smoking was one of the risk factors for 
aero-digestive cancers.  He indicated that the veteran 
stopped smoking 19 years prior to his cancer.  The physician 
noted that the risk of getting cancer definitely would 
decrease; however, he was not prepared to make any statement 
that the veteran's cancer was absolutely related to smoking, 
nor that it was not related to smoking in this particular 
instance.

Since the VA physician would not give a definitive answer, 
the RO asked a VA Staff Periodontist to render an opinion as 
to whether or not the veteran's cancer of the tongue, post 
operative was as least as likely as not related directly to 
smoking in service.  A VA Staff Periodontist rendered an 
opinion in June 2003 indicating that the veteran's medical 
records were reviewed as well as conducting a literature 
search.  The periodontist indicated that he could find no 
literature or case reports documenting the linkage of tongue 
cancer to a previous history of smoking greater than a few 
years.  He opined that it seemed highly improbable that a 
squamous cell carcinoma in a high cancer risk area like the 
tongue with significant potential for metastasis would be 
asymptomatic for 19 years.  The periodontist further stated 
that the literature showed that tobacco use and alcohol use 
were the two major risk factors for oral cancer but 3 to 10 
percent of oral cancers do not involve either one with no 
definitive etiology able to be determined.  Given the length 
of time from when the veteran quit smoking (1972) and the 
cancer being diagnosed (1991) the periodontist could not say 
that smoking in the service was the cause of this veteran's 
tongue cancer.

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2003) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2003) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decision in October 1997 (new and material evidence), it is 
determined that he is not prejudiced by such failure.  The 
claim has been under development for several years, and, 
during that period, the veteran and his representative have 
been provided with notice of the requirements to substantiate 
the claim and they have had ample opportunity to respond with 
information and argument after receiving such notice.  In a 
Board decision and remand dated in April 2001, evidence to 
reopen the claim for entitlement to service connection for 
cancer of the tongue and lymph nodes of the neck and remanded 
to the RO for further adjudication.

By a letter dated September 2001, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2003); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that to show service connection 
the medical evidence must show an injury in military service 
or a disease that began in or was made worse during military 
service, or an event in service causing injury or disease or 
a current physical disability that could be shown by medical 
evidence or other evidence showing the veteran had persistent 
or recurrent symptoms of disability; and a relationship 
between his current disability and an injury, disease, or 
event in service.  

The veteran was informed that he had 60 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, the veteran was afforded a VA 
examination in July 2002 and VA medical opinions were 
obtained.  A supplemental statement of the case was issued in 
June 2003.  There are no outstanding records to obtain.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the timing 
of the notices contained in the September 2001 VCAA letter: 
the veteran and his representative were provided with an 
adequate opportunity to be heard after the notices were 
given.  Bernard v. Brown, 4 Vet. App. 384 (1993).  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Regarding the veteran's claim that he has a current cancer 
disability that is the result of in-service smoking, it is 
noted that, in February 1993, the VA General Counsel issued 
an opinion instructing when benefits may be awarded based on 
tobacco use in service.  The General Counsel indicated that 
direct service connection might be granted if the evidence 
shows injury or disability resulting from tobacco use in 
service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In 
June 1993, the General Counsel clarified its February 1993 
opinion.  The General Counsel stated that the prior opinion 
did not mean that service connection would be established for 
a disability related to tobacco use if the affected veteran 
smoked in service. Rather, it meant that any disability 
allegedly related to tobacco use that was not diagnosed until 
after service would not preclude establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service and that the adjudicator must take 
into consideration the possible effect of smoking before and 
after service.  See 38 C.F.R. § 3.303(d) (service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).

In May 1997, the VA General Counsel issued another opinion 
concerning claims for disability or death due to nicotine 
dependence caused by in-service tobacco use. The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively: (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997); see also USB Letter 20-97-14 (issued by the 
Acting Under Secretary of VA for Benefits, July 24, 1997).  
Precedent opinions of the General Counsel are binding on the 
Board under 38 U.S.C.A. § 7104(c) (West 2002).

It is also noted that a revision to the law regarding claims 
related to in-service tobacco use, enacted by Congress and 
signed by the President as Public Law No. 105-206 on July 22, 
1998 (codified at 38 U.S.C.A. § 1103), now prohibits service 
connection for death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
However, this prohibition only applies to claims filed after 
June 9, 1998.  In this case, it is found that the record 
presents a reasonable basis for concluding that the veteran 
first claimed service connection for cancer of the tongue and 
lymph nodes of the neck on the basis of in-service 
smoking/nicotine dependence prior to June 9, 1998.

In September 1997, the veteran requested that his claim for 
service connection for cancer of the tongue and lymph nodes 
of the neck be reopened.  Under these circumstances, it is 
found that the 38 U.S.C.A. § 1103 prohibition does not apply 
in this case, and, thus, does not affect the disposition of 
the appeal.

Analysis

The evidence in this case is in relative equipoise regarding 
the merits of the veteran's claim.  The evidence from the 
veteran, his wife, and sister indicate that he started 
smoking while in service and quit after learning he had high 
blood pressure in 1972.  Although the veteran quit smoking in 
1972 while still in service he did not develop cancer of the 
tongue and lymph nodes of the neck until 1991.  A letter 
dated December 1997 from R.B.A., M.D., who diagnosed the 
veteran with squamous carcinoma of the tongue in 1991 
indicated that typically, squamous cell carcinomas of the 
oral cavity and tongue were more associated with nicotine and 
alcohol exposure.  A letter dated February 1997 from D.A.K., 
M.D., from Eastern Virginia Medical School indicated that the 
veteran was treated with surgery and radiation for his 
carcinoma of the oral tongue ending in April of 1993.  This 
physician noted that the veteran smoked cigarettes up until 
1972 and indicated it was well accepted that cigarette 
smoking was a factor in cancers of the aero-digestive tract 
to include the oral cavity as was the case with the veteran.

The RO attempted to obtain an opinion from a VA physician 
concerning the causation of the veteran's cancer.  The 
physician indicated in opinions dated July and November 2002 
that smoking cigarettes was a well-defined risk factor for 
aero-digestive cancers.  In the November 2002 opinion, the 
physician indicated that he was not prepared to make any 
statement that the veteran's cancer was absolutely related to 
smoking, nor that it was not related to smoking in this 
particular instance.

The only opinion against the veteran's claim was rendered by 
a VA Staff Periodontist who opined that given the length of 
time from when this veteran quit smoking (1972) and the 
cancer being diagnosed (1991) he could not say that smoking 
in the service was the cause of this veteran's tongue cancer.

Because the evidence in this case is approximately balanced 
with regards to merits of the claim the benefit-of-the-doubt 
doctrine applies and thus the veteran's claim of entitlement 
to service connection for cancer of the tongue and lymph 
nodes of the neck is allowed.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for cancer of the tongue 
and lymph nodes of the neck is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



